Citation Nr: 0802106	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-37 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from April 1979 to July 2003.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied service connection 
for hypertension, a chronic back condition, a left knee 
condition, headaches, a skin condition, iron deficiency 
anemia, blurred vision, and hearing loss.  The veteran's 
Notice of Disagreement with that decision was received at the 
RO in February 2005.  Before the RO issued a Statement of the 
Case (SOC), another rating decision was issued in April 2005 
that granted service connection for hypertension, 
hypertensive cardiovascular disease, chronic headaches, tinea 
corporis, iron deficiency anemia, hearing loss, hypertensive 
retinopathy, and cervical spondylosis.  These grants of 
service connection represent a full grant of benefits on 
appeal.  An SOC was subsequently issued that same month, and 
appropriately addressed the only two remaining issues on 
appeal:  service connection for a back disability and a left 
knee disability.  The veteran perfected his appeal as to 
those issues with the submission of a VA Form 9, received at 
the RO in October 2005.  Before the case was certified to the 
Board on appeal, the RO issued another rating decision in 
December 2005, granting service connection for chronic low 
back strain.  Thus, the only remaining issue in appellate 
status and before the Board at this time is entitlement to 
service connection for a left knee disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a left knee 
disability.  He maintains that service connection for a left 
knee disability is warranted because he currently suffers 
from the same knee pain that began during service.  Although 
the veteran's service medical records and post-service 
medical records show continuity of pain in the left knee 
since service, it is unclear what, if any, disability of the 
left knee exists.  

An in-service June 2000 physical noted that the veteran hit 
his knee on a ship and was having mild discomfort up and down 
ladders, especially while moving boxes.  An August 2002 
medical record reveals that the veteran had left knee pain 
when going up and down stairs for the past 7 months.  The 
diagnosis was patellofemoral syndrome of the left knee.  An 
April 2003 Report of Medical History noted the veteran's 
complaints of pain in the left knee.  He also reported that 
his left knee felt like it gave out a little when he climbed 
the ladder.  

Post-service records from September 2003, March 2004, and 
July 2004 show complaints of left knee pain and an assessment 
of left knee osteoarthritis; however, there are no x-ray 
findings to support that assessment.  

At a VA joints examination in February 2005, the veteran 
reported that he had pain and intermittent stiffness of the 
left knee when walking long distances, with occasional 
episodes of easy fatigue or knee buckling.  The veteran took 
Motrin as needed for the pain.  The veteran did not have any 
knee pain at the time of the examination and his range of 
motion of both knee joints was normal.  There was no 
objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement.  The veteran's gait was 
normal and there was no functional limitation in standing or 
walking.  The examiner indicated that the knees were stable.  
X-ray of the knees was normal.  The diagnosis was no abnormal 
knee condition at the time of the examination.  

At a VA general medical examination in February 2005, the 
veteran's complaints of knee pain were noted, and a diagnosis 
of soft tissue rheumatism of the knee was provided. 

In sum, the medical evidence in this case show a diagnosis of 
patellofemoral syndrome of the left knee, osteoarthritis of 
the left knee (not supported by x-ray), no diagnosis of the 
left knee, and soft tissue rheumatism of the left knee.  In 
light of the veteran's continued complaints of left knee pain 
since service, as well as these conflicting diagnoses, the 
veteran's left knee should be re-examined to determine 
whether a current disability exists and, if so, whether any 
current disability found is related to the complaints of knee 
pain during service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
left knee, not already associated with 
the claims file.  

2.  Schedule the veteran for a VA 
examination to determine the current 
nature and likely etiology of the left 
knee pain.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
requested study.  The examiner in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the claimed left knee pain.  The 
examiner should first identify if any 
such left knee disability exists, and if 
so, should provide an opinion, with 
adequate rationale, as to whether it is 
at least as likely as not (a 50 percent 
or greater probability) that any current 
left knee disability had its onset during 
service, based on all of the pertinent VA 
and private medical evidence in the 
claims file.  In particular, the examiner 
should consider the service medical 
records and VA records, as well as any 
additional pertinent medical evidence 
that is obtained and associated with the 
claims file subsequent to this remand.  
All findings must be reported in detail 
and all indicated testing must be 
accomplished.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



